Citation Nr: 1636833	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-26 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected posttraumatic stress disorder (PTSD), including as due to medications taken to treat PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from September 1950 to July 1951.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

This matter was previously before the Board in May 2015 when it was remanded, and again in January 2016, when the Board denied the claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (hereinafter "Court").  In a June 2016 order, the Court vacated the Board's decision and remanded it for further action consistent with a Joint Motion for Remand (JMR).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Veteran contended that his erectile dysfunction was secondary to the medication which he took for his PTSD (See October 2012 VA Form 21-526b).  He stated that the onset date of his erectile dysfunction was in 2005, that it began over time, and that he thought it is due to his use of psychotropic medication. (See December 2013 VA examination report.)

A December 2013 VA examiner opined that it is less likely as not that the Veteran's erectile dysfunction was due to his PTSD, and noted that the Veteran was able to father two children after the events that caused his PTSD, that his PTSD was not severe enough to prevent his employment, and that he was not currently on psychotropic medication.  

February 2014 correspondence from Frank Nelson, a social worker from the Vet Center reflects, in part, the following opinion:

[The Veteran] continues to experience sleep disturbances, nightmares, daily intrusive thoughts, daily panic attacks, and flashbacks which results in his inability to maintain employment.  These chronic symptoms have a negative impact on his sex life and causes [sic] his erectile dysfunction.

In his December 2014 VA Form 9, the Veteran against stated that his erectile dysfunction was caused by medications that were prescribed for his PTSD.  

The claims file also includes a July 2015 VA opinion.  The clinician opined that it is less likely than not that the Veteran's medication for PTSD caused or aggravated his erectile dysfunction because the Veteran had erectile dysfunction even while not taking his medication for PTSD, and that he when he began having erectile dysfunction, he was at an age when it was common.

The 2016 JMR noted that the Board's decision failed to adequately discuss the above noted February 2014 opinion by the social worker.  The social worker has not been shown to have a medical degree or experience and training with medications, erectile dysfunction, and the effects of advanced age on erectile dysfunction.  Nonetheless, the Board finds that a supplemental clinical opinion which discusses whether the Veteran's PTSD symptoms (other than medication side-effects) cause or aggravate his PTSD may be useful to the Board. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a supplemental clinical opinion from the July 2015 VA clinician, or another clinician if he is not reasonably available which addresses the following:

a. Is it at least as likely as not that the Veteran's erectile dysfunction is causally related to the symptoms of his PTSD, which have been reported to include sleep disturbances, nightmares, daily intrusive thoughts, daily panic attacks, and flashbacks?  

b. Is it at least as likely as not that the Veteran's erectile dysfunction is aggravated by the symptoms of his PTSD, which have been reported to include sleep disturbances, nightmares, daily intrusive thoughts, daily panic attacks, and flashbacks?

The clinician should consider and discuss as necessary the pertinent evidence of record to include: a.) the Veteran's age at reported onset of erectile dysfunction; b.) the December 2013 VA opinion; c.) the July 2015 VA opinion; and d.) the February 2014 Vet Center opinion by Frank Nelson which opined that the Veteran's "chronic [PTSD] symptoms have a negative impact on his sex life and causes [sic] his erectile dysfunction."

The clinician should discuss the likely cause of the Veteran's erectile dysfunction, if reasonably ascertainable. 

2.  Following completion of the above, adjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




